STURTEVANT, J.
The plaintiff commenced a proceeding asking for a writ of mandamus directing the defendant as director of health to issue to the plaintiff a permit to conduct a stable. The court made findings in favor of the defendant. From the judgment entered thereon the plaintiff appealed. The judgment so appealed from was entered April 23, 1935. The judgment was entered March 20, 1935, in the case entitled People v. James J. Ryan, No. 10032 (ante, p. 1 [61 Pac. (2d) 360]), this day filed.  By reason of the conclusion which we have reached in the case cited, all questions involved in the instant case have become moot. Therefore the appeal should be dismissed. (2 Cal. Jur. 123.)
It is so ordered.
Nourse, P. J., and Spence, J., concurred.